ACCEPTED
                                                                                            03-15-00008-CV
                                                                                                    6181095
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                       7/22/2015 3:25:27 PM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK

                                No. 03-15-00008-CV

PAUL D. SIMMONS,                        )                          FILED IN
                                                 COURT OF APPEALS, THIRD
                                                                3rd COURT OF APPEALS
    Appellant                           )                           AUSTIN, TEXAS
                                        )                       7/22/2015 3:25:27 PM
VS.                                     )        SUPREME          JEFFREY
                                                           JUDICIAL         D. KYLE
                                                                      DISTRICT
                                                                        Clerk
                                        )
TERESA A. SIMMONS,                      )
    Appellee                            )        AUSTIN, TEXAS

      APPELLEE'S MOTION FOR EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW, Appellee, by and through her attorney of record, and

respectfully files this Motion for Extension of Time to File Brief and requests this

extension of time to file her appellate brief in this cause herein, and for cause would

show the Court the following:

                                            I.

      The deadline for filing the Appellee's Brief is August 19, 2015. Because of

counsel's current trial and mediation schedule in August 2015, the undersigned counsel

would respectfully request that the Court extend the deadline for filing the Appellee's

briefuntil October 19, 2015.

      WHEREFORE, PREMISES CONSIDERED, Appellee respectfully prays

the Court grant this motion and allow an extension of time to October 19, 20 15 to file
the Appellee's brief.

                                        Respectfully submitted,

                                         ~~~
                                        KIRK HAWKINS
                                        P.O. BOX 3645
                                        SAN ANGELO, TEXAS 76902
                                        325/658-5585
                                        STATE BAR NO. 09250400
                                        E-Mail: kirkhawkinslaw@gmail.com


                        CERTIFICATE OF CONFERENCE

       I hereby certify that I communicated via email with a representative for the law
office ofMr. Melvin Gray, attorney for Appellant, on July 22,2015, who indicated that
Mr. Gray has no objection to this Motion for Extension of Time to File Brief.


                                       ~----
                                          irkHawkins



                           CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing has been
delivered this £z.--. day of July, 2015, to the following:

      Mr. Melvin Gray
      Attorney at Law
      206 West College
      San Angelo, Texas 76903

                                       ~--------~